     Case 3:18-cv-01289 Document 53 Filed 12/28/18 Page 1 of 1 PageID #: 436



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                     CIVIL ACTION NO. 3:18-1289

MATTHEW MALLORY,
ALTERNATIVE MEDICINAL OPTIONS LLC,
GARY KALE,
GRASSY RUN FARMS, LLC, their agents,
assigns, attorneys, and all other acting
in concert with the named defendants,

                               Defendants.



                                             ORDER


       The Court schedules a conference call with lead counsel in this matter for January 4, 2019,

at 10:00 a.m. Unless notified by counsel prior to the hearing, the Court will initiate the call using

the telephone numbers reflected on the docket sheet.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                              ENTER:          December 28, 2018




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE
